DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-9, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greer 4,121,862.
In regard to claim 1, Greer discloses a coupling for connecting downhole tubulars, comprising:
a tubular body (fig. 4 and 5);
a female coupling part (fig. 4);
a male coupling part (fig. 5); and
at least one thread of a male screw thread formed on an outer surface of the body, and a female screw thread formed in an inner surface of the body, wherein the at least one thread has a 
and wherein each first and second camber radius is greater than an outer diameter of the coupling (D9 is 3.5inches and R is 16.71 inches).
In regard to claim 2, wherein each flank is straight, and each flank is connected to an adjacent crest and/or root by a respective arc (see col. 2, lines 5-7 where it states the threads are rounded).
In regard to claim 3, wherein a centerline of the thread-form perpendicular to an arc of each first and second camber radius is inclined relative to a longitudinal axis of the coupling by an acute and nearly perpendicular first angle adjacent to a start of the at least one thread and inclined by a second angle adjacent to an end of the at least one thread, the second angle being less than the first angle (the threaded section of the male member is tapers toward the central axis of the tubular body).
In regard to claim 8, wherein the root and the crest are concentric.
In regard to claim 9, wherein an arc length of the root and an arc length of the crest are equal.
In regard to claim 14, a drill rod for percussive drilling, comprising:
a rod body (portion of pipe that does not include the male or female threads);
a female coupling part (fig. 4) according to claim 1, the female coupling part having the female screw thread and being welded to a first end of the rod body; and
a male coupling part (fig. 4) according to the male coupling part having the male screw thread and being welded to a second end of the rod body.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greer 4,121,862.
Regarding claim 4, Greer discloses a camber radius larger than an outer diameter of the 
coupling, but does not disclose the camber radius as being at least 5 times larger than the outer diameter of the coupling.  However, it would have been obvious to one of ordinary skill in the art to make the camber radius of Greer at least 5 times larger than the coupling because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
In regard to claims 5-7 and 10 Greer discloses a thread form 21 as described above, but it 
is unclear as to the exact thread shape, sweep angle and arc length of the root and crest.  However, it would have been obvious to one of ordinary skill in the art to modify the thread shape and profile of Greer to include asymmetric trapezoidal threads, a sweep angle of between one and 10 degrees and different root and crest arc lengths because a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 11-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoneyama, Beronius, Koch, Nava, Larsson, Liljebrand, Yao, Larsson, Eklof, Wormald and Harrington disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679